Title: From George Washington to John Hancock, 9 May 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 9th May 1777

The inclosed is Copy of a letter which was handed to me by M. Mottin de la Balme from Silas Dean Esquire: For a more particular account of his Merit and Services, I must refer you to himself. I have sounded him, as to his expectations, and find that nothing under a Lieutenant Colonelcy of Horse will content him. If you should, from his own account, or from what you can collect from others, think proper to confer this Rank upon him, there is no Vacancy in any other Corps, except that of Colonel Sheldon’s.
I am afraid we shall never be able to find places vacant, equal to the expectations of the french Gentlemen who are now here, much less for those that will follow. The high Rank conferred upon those who first came over, many of whom had no pretensions either from their Services or Merit, has naturally raised the expectations of those who come properly recommended, to such a pitch, that I know not what will satisfy them. Indeed it is not to be imagined that a Gentleman and an old Soldier can submit to be commanded by a person in this Country, who he remembers to have been his inferior in France. I know not how we can remedy this evil, or put a Stop to the growth of it, but by being very circumspect for the future, on whom we confer Rank above that of a Subaltern. I have the Honor to be Sir Your most obt Servt

Go: Washington

